           Case 1:17-vv-01479-UNJ Document 33 Filed 10/23/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1479V
                                   Filed: September 25, 2018
                                         UNPUBLISHED


    ANGELINA CAVALLO and MATTHEW
    POLANCO on behalf of M.P., a minor                       Special Processing Unit (SPU);
    child,                                                   Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
                        Petitioners,                         Guillain-Barre Syndrome (GBS)
    v.

    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Ilene Clair Albala, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On October 10, 2017, Angelina Cavallo and Matthew Polanco (“petitioners”) filed
a petition for compensation under the National Vaccine Injury Compensation Program,
42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”) on behalf of their minor child, M.P.
Petitioners allege that M.P. suffered Guillain-Barré syndrome (“GBS”) as a result of an
influenza (“flu”) vaccine he received on October 3, 2016. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
         Case 1:17-vv-01479-UNJ Document 33 Filed 10/23/18 Page 2 of 2



        On September 25, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioners are entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioners have satisfied the
criteria set forth in the recently revised Vaccine Injury Table (Table) and the
Qualifications and Aids to Interpretation (QAI), which afford petitioners a presumption of
causation for M.P.’s alleged injury if the onset of GBS occurs between three and forty-
two days after a seasonal flu vaccination and there is no apparent alternative cause.”
Id. at 6. Respondent further agrees that “M.P. suffered the residual effects of his
condition for more than six months…” and “based on the record as it now stands,
petitioners have satisfied all legal prerequisites for compensation under the Act.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2
